BAKER, Judge,
concurring in result.
I am compelled by the decisions of Ramsey and Stant to concur in the majority decision.2 However, I write to express my concerns with the exeeption set forth by those cases.
The general rule requiring a parent to pay for a child's necessaries was designed to ensure that providers of medical services could treat a child with the expectation that they would be compensated by the child's parents. The exception in Ramsey and Stamt, which permits a parent to escape liability upon a showing that the child has been provided for, is not of the age of majority and left home to avoid parental discipline, is not apparent to the providers at the time they render services to the child. In fact, the providers must institute judicial proceedings against the parent for payment before the providers will know whether the exception is *431applicable. The exception, therefore, completely ignores the reason for the general rule.
Additionally, I note the difficulty facing non-custodial parents when a provider seeks payment for necessaries. In order to avoid liability, a non-custodial parent must demonstrate that the custodial parent adequately supported and reared the child and that the child left home in order to eseape parental discipline. However, the non-custodial parent, who does not live in the home with the child, is not in the best position to make such a showing. Further, the exception does not address the fact that the non-custodial parent has no physical control over his child's behavior, yet, he is held lable for his child's expenses.
For these reasons, I believe the antiquated exception is inadequate to address the needs of today's society but I feel compelled by ancient precedent from our Supreme Court to concur.

. Bryant is distinguishable from St. Mary's Medical Center, Inc. v. Bromm, 661 N.E.2d 836 (Ind.Ct.App.1996), in which we determined that a non-custodial parent was not entitled to escape liability for his child's medical expenses because the child still resided with her mother, the custodial parent.